DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,904,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Wilson on December 16th, 2021.



(Currently Amended) A method of providing over the top (OTT) streaming for one or more clients of a network, comprising:
configuring, by a cloud-based server, a gateway to include content insertion and conditioning data, said gateway being in communication with an IP client;
inserting, by a portal of the cloud-based server, one or more proxy cue points in OTT content for distribution to the IP client, wherein the one or more proxy cue points are markers to proxied content portions indicating that certain content portions are to be proxied by the gateway;
pushing, by the cloud-based server, the OTT content to the IP client, which interprets said one or more proxy cue points included in the OTT content as a command to use the gateway as a proxy, wherein only while the gateway is marked as the proxy, requests for OTT content, from the IP client, are passed through the gateway enabling the gateway to respond by sending proxy data corresponding to the one or more cue points;
determining, by the cloud-based server, when the proxy cue points are no longer valid for the IP client; and
upon determining that the proxy cue points are no longer valid for the IP client, removing, by the cloud-based server, the one or more proxy cue points from the OTT content. 



3. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein the pushing of the OTT content, by the cloud-based server, to the IP client occurs before the IP client selects the OTT content.

4. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein the pushing of the OTT content, by the cloud-based server, to the IP client occurs after the IP client selects the OTT content.

5. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein the cloud-based server inserts the one or more proxy cue points in the OTT as metadata, which may be delivered as out of band data or IP data.

6. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein the cloud-based server inserts the one or more proxy cue points in the OTT as a different packet identifier (PID).



8. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein the cloud-based server inserts the one or more proxy cue points in the OTT at predetermined times.

9. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 8, wherein the predetermined times occur during a promotional opportunity, when a credit of a user goes above or below a threshold, and/or during a subscription transition time.

10. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein the one or more proxy cue points include index variables, which are usable be used by the IP client for forming a proxy uniform resource locator (URL).

11. (Previously Presented) The method of providing OTT streaming for one or more clients of a network, according to claim 1, wherein if the one or more proxy cue points include index data, the index data is configured to be appended to a proxy server uniform resource locator (URL) as a variable by the IP client. 



13. (Previously Presented)	The method of providing OTT streaming for one or more clients of a network, according to claim 11, wherein the index data provides an indication to the IP client to use a different proxy port.

14. (Currently Amended) A network system system comprising:
a cloud-based server;
a gateway; and
an IP client,
wherein the cloud based server is configured to:
configure the gateway to include content insertion and conditioning data, 
insert one or more proxy cue points in OTT content for distribution to the IP client, wherein the one or more proxy cue points are markers to proxied content portions indicating that certain content portions are to be proxied by the gateway;
push the OTT content to the IP client, which interprets said one or more proxy cue points included in the OTT content as a command to use the gateway as a proxy;

remove, upon determining that the proxy cue points are no longer valid for the IP client, the one or more proxy cue points from the OTT content,
wherein the IP client is configured to pass requests for the OTT content through the gateway, enabling the gateway to respond by sending proxy data corresponding to the one or more proxy cue point, only while the gateway is marked as the proxy. 

15. (Currently Amended) The network system 

16. (Currently Amended) The network system 

17. (Currently Amended) The network system 

system 
19. (Currently Amended) The network system 
20. (Currently Amended) The network system 





Phillips et al (US PG Pub No. 2016/0073176) teaches determining, at a premises gateway operative to stream one or more MABR channels to a subscriber premises including a plurality of subscriber devices that a subscriber device has tuned to or is watching a particular MABR channel. Thereafter, advertisements that are obtained based on a subscriber demographic profile of the premises subscriber and genre of the particular MABR channel are downloaded (via managed or unmanaged bandwidth pipe, for instance) into a local cache associated with the premises gateway. Incoming gapped MABR segment stream of the particular MABR channel is monitored for advertisement insertion markers (AIMs) and advertisement endpoint markers (AEMs)... In one variation, such markers may comprise, e.g., SCTE/ANSI 35 markers, including an auto return option. When an advertisement insertion marker is received in the incoming gapped MABR segment stream of the particular MABR channel, an ad media file from the local cache is multiplexed (or "muxed") into the particular MABR channel at an appropriate splicing timing point for streaming to the subscriber device.
Halepovic et al (US PG Pub No. 2017/0085950) teaches the client device 120 communicates the first HTTP request 160 to the network operator server 102 via the web proxy service server 130.
Sterner et al (US PG Pub No. 2007/0294622) teaches concept of determining that the client desires to delete cue point information, the method may detect or load relevant cue point properties.
 

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 14, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 14 as a whole; and further defined by examiner’s amendments. Therefore, claims 1 and 14 are held allowable.
Regarding claims 2-13 and 15-20, they depend from allowable claims 1 and 14. Therefore, claims 2-13 and 15-20 are also held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.